Citation Nr: 9914058	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.

FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

2.  The claim of entitlement to service connection for the 
cause of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation. 


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from July 1968 to October 
1971.  He had approximately eight months and 15 days of 
service in the Republic of Vietnam during that time.  The 
appellant is the veteran's surviving spouse.

According to the death certificate, the veteran died in 
January 1998, of adenocarcinoma of the gastrointestinal (GI) 
tract, unknown primary.  The death certificate noted an 
interval of onset of the carcinoma to death of two years.  No 
autopsy was performed.

At the time of his death, the veteran had no service 
connected disabilities.  

The veteran's service medical records do not reveal any 
treatment or diagnosis of adenocarcinoma in service.  His 
October 1971 separation physical examination reported no 
abnormalities and the veteran indicated that he was in good 
health.  

The appellant submitted her claim in February 1998.  In July 
1998 the appellant provided a statement wherein she 
attributed the veteran's adenocarcinoma to his exposure to 
Agent Orange while serving in Vietnam.  She added that she 
did not have any further evidence to submit outside of the 
veteran's private treatment records.

Private treatment records from the Mid-Michigan Regional 
Medical Center and Harper Hospital for the period from 
October 1996 to December 1997 reflect that the veteran first 
developed symptoms in May 1996.  Subsequent testing and 
treatment provided a diagnosis of adenocarcinoma of the GI 
tract, to include the liver later in 1996.  The primary site 
of the cancer was never identified.  None of the treatment 
records provided any nexus between the veteran's 
adenocarcinoma and any incident of service or exposure to 
Agent Orange.

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered 
initially is whether the appellant has presented evidence of 
a well-grounded claim; that is, a claim that is plausible.  
Two discrete types of evidence must be present in order for a 
veteran's claim for benefits to be well grounded:  (1) There 
must be evidence of incurrence or aggravation of a disease or 
injury in service.  This element may be shown by lay or 
medical evidence; and (2) There must be competent evidence of 
a nexus between the inservice injury or disease and the cause 
of the veteran's death.  Such a nexus must be shown by 
medical evidence.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  See Tirpak v. Derwinski,  
2 Vet. App. 609, 611 (1992).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

If the appellant has not presented a well-grounded claim, her 
appeal must fail with respect to this claim and there is no 
duty to assist her further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1998).

At the time of his death, the veteran did not have a service-
connected disability.  Accordingly, the Board will evaluate 
the evidence to determine if there if service connection for 
the veteran's adenocarcinoma can be established on either a 
presumptive or direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The Board notes that the diseases associated with exposure to 
certain herbicide agents, listed in 38 U.S.C.A. § 1116 (West 
1991 & Supp 1998); 38 C.F.R. § 3.309(e) (1998), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  
Those diseases are chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Adenocarcinoma of the GI tract is not one of 
the presumptive diseases associated with exposure to Agent 
Orange as defined under 38 C.F.R. § 3.309(e).

In light of the evidence of record, the appellant's claim 
that the veteran's death was somehow related to his alleged 
exposure to Agent Orange must be denied.  The record contains 
no evidence to show that the veteran suffered from any of the 
diseases listed in 38 C.F.R. § 3.309(e).  Because the 
appellant has not presented evidence that the veteran 
developed a cancer that would be presumptively service 
connected under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 
3.309(e), her claim must be denied as not well-grounded.  
McCartt v. West, No. 97-1831, slip op. at 5 (U.S. Vet. App. 
Jan. 20, 1999).

Service connection also may be established on a direct basis 
for a disability resulting from personal injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In this case, there is no medical evidence in the record to 
show a nexus between any incident of service and the 
veteran's adenocarcinoma of the GI tract.  Further, there is 
no medical evidence in the record to show that the veteran's 
cancer manifested itself within one year of service.

The appellant has contended that the veteran's adenocarcinoma 
of the GI tract was caused by his exposure to Agent Orange 
while serving in Vietnam.  However, where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  
Grottveit,  5 Vet. App. at 93.  The cause of the veteran's 
death is a medical determination, as is the etiology of any 
underlying disease.  The appellant is not competent to offer 
a medical conclusion regarding the cause of the veteran's 
death or etiology of his adenocarcinoma.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors of 
a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).

In the absence of competent medical evidence which 
establishes a plausible etiology for the veteran's death due 
to a service-connected disability, the Board finds that the 
appellant has not met her "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a).  Epps, 126 F.3d at 1468.  Accordingly, entitlement 
to service connection for the cause of the veteran's death 
has not been established.

Although the Board has disposed of the claim of entitlement 
to service connection for the cause of the veteran's death on 
a ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for a claim for benefits.  Robinette v. Brown, 8 
Vet.App. 69, 79 (1995).



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

